UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JESUS RODRIGUEZ,

                           Plaintiff,
                                                                      ORDER
             - against -
                                                             16 Civ. 1226 (PGG) (BCM)
                            1
NANCY A. BERRYHILL,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff Jesus Rodriguez filed a motion on May 17, 2018 pursuant to Section

206(g) of the Social Security Act, 42 U.S.C. § 406(b), seeking an order approving a contingent

fee arrangement in this social security case. (Dkt. No. 21) The Commissioner does not object to

Plaintiffs motion. (Dkt. No. 24) On January 18, 2019, this Court referred the motion to

Magistrate Judge Barbara C. Moses. (Dkt. No. 25) On January 22, 2019, Judge Moses issued a

Report and Recommendation ("R&R") recommending that this Court grant the Plaintiffs

motion. (Dkt. No. 26)

               In her R&R, Judge Moses notifies the parties that they have fourteen days from

service of the R&R to file any objections, pursuant to 28 U.S.C. § 636(b)(l) and Rule 72(b) of

the Federal Rules of Civil Procedure. (R&R (Dkt. No. 26) at 4) The R&R further states that

[f]ailure to file timely objections will ... preclude appellate review." (Id.) Neither party has

filed objections to the R&R.

               In reviewing a report and recommendation, a district court "may accept, reject, or



1
  Nancy A. Berryhill is now the Acting Commissioner of the Social Security Administration.
Pursuant to Fed. R. Civ. P. 25(d), she is substituted for former Acting Commissioner Carolyn W.
Colvin as the defendant in this action.
modify, in whole or in part, the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b)(l)(C). When a timely objection has been made to the magistrate judge's

recommendations, the district court judge "shall make a de nova determination of those portions

of the report or specified proposed findings or recommendations to which objection is made."




                Where, as here, no objections are filed to a magistrate judge's R & R- despite

clear warning that a failure to file objections will result in a waiver of judicial review- judicial

review has been waived. See Thomas v. Arn, 474 U.S. 140, 147-48 (1985); see also Mario v. P

& C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) ("W here parties receive clear notice

of the consequences, failure timely to object to a magistrate's report and recommendation

operates as a waiver of further judicial review of the magistrate's decision." (citing Small v.

Sec'y of Health and Human Servs 892 F.2d 15, 16 (2d Cir. 1989) (per curiam))); Spence          y.


Superintendent, Great Meadow Correctional Facility, 219 F.3d 162, 174 (2d Cir. 2000) ("Failure

to timely object to a report generally waives any further judicial review of the findings contained

in the report.").

                This Court has nonetheless reviewed Judge Moses's comprehensive and well-

reasoned R & Rand is satisfied that "there is no clear error on the face of the record." Nelson v.

Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985) (citations omitted). Accordingly, this Court

adopts Judge Moses's R & R in its entirety. Plaintiffs motion is granted, and the Social Security

Administration is directed to approve a net payment to Attorney Christopher James Bowes in the

amount of $14,354.50. The Clerk of the Court is respectfully directed to terminate the motion




                                                  2
(Dkt. No. 21) and to close this case.

Dated: New York, New York
       January 2, 2020
                                        SO ORDERED.




                                        Paul G. Gardephe
                                        United States District Judge




                                           3
